DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 12/08/2020.
Claim Rejections 35USC112 (b) regarding Claims 1 and 11 are withdrawn based on Applicant’s Amendment filed 12/08/2020.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts Siebel et al (Pub. No. US2017/0006135) and/or Smith et al (Pub. No. US2016/0191548) or the cited pertinent references at least to these examples of Rawat (Pub. No. US2017/0111364) and/or Cao et al. (U.S. Patent No. 0,460,320) are also generally directed to various aspects of data linkage, query building and executing. However, none of Siebel, Smith or the cited references teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 11. For example, none of the cited prior art teaches or suggest the steps of: executing one or more queries of the central data repository to extract activity relating to the one or more reference attributes wherein the activity comprises online activity, demographic information, and account information; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163